 Case: 4:20-cr-00096-HEA Doc. #: 50 Filed: 05/19/21 Page: 1 of 12 PageID #: 76




                                T'NITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURT
                                       EASTERN DIVISION

UNITED STATES OF AMERICA,                             )
                                                      )
     Plaindfi,                                        )
                                                      )
Y.                                                    )    No. 4:20-CR-00096-IIEA
                                                      )
LASIIAWN CLAYBURN,                                    )
                                                      )
     Defendant.                                       )


                                   GIIILTY PLEA AGREEMENT

        Comenowtle parties and hereby agrce,as follows:

1.      PARTIES:

        The pq::ties are the defendant Lashawn CLAIIBURN, represented by defense counsel

Robert Adler, and the United $tates of America (hereinafter "United Statesu or "Government");'

represented by the Office of the United States Attomey       foi the Eastem District of Missouri. This

agreemetrt does not, and is not intonded to, bind aoy goveromental      offrcr or agetrcy other than the

United gtates Attorney for the Eastern Dishict of Missouri. The Court is neither a party to nor

bound by this agreement, However,       if   the Court accepts the plea agreement as to the sentence or

sentencing ftmge, then         Court will be bound by said agreement pursuant to Rule    lI(cXlXC).
                         ]he
2.      @LDLE[,EA:
        pusuant to Federal Rule         of   Crirninal Procedure 11(c)(1)(C),    in   exchange   for   the


defendanfs voluntary plea of guilty to Counts 1 and 2 of the Indictuent, the United States agrees

that no further 1iaaleral prosecution    will be brought in this Dishict relative to the defendant's

oarjacking and subsequent murder of Naomi           Miller on or about January 5,2019, of which the

                                                      1
  Case: 4:20-cr-00096-HEA Doc. #: 50 Filed: 05/19/21 Page: 2 of 12 PageID #: 77




Government is aware at this      time. In addition, pursuant to Rule l1(cX1XC), Federal Rules of
                                                                           be 300 months (25 years;
Criminal procedure, the parties agree that the defendant's sentence should

15 years on Count    I   and i0 years on Count II, with Cowrt II to run conseoutive to Count I for a

total of 25 years).      If the Court   informs the parties prior to sentencing that   it will   reject this


agreement or sentences deferdaut to a sentence not in conformity       with this agleement, then either

parly nxay withdraw from the plea agreement and the defendant            will   have an opportunity to

                                                                       agree that neither party
withdraw his gullty plea pursuant to Rule 11(cX5). The parties firther

                                                                         paragraph pursuant to
shall request a seatence above or below the sentencing agreement in this

                                   Tifle   18, United States Code, Section 3553, or any   otherprovision
any chapter of the Guidelines,

or nrle of law not addressed herein.

        Furthermore, the parties agree to recornmend that the sentence
                                                                       imfosed in Count             I of the

                                                                        defendant receives under
instant case be ordered to be served ooncurrently with any sentsnce the

cause number 1922-CR00691-01,            for which the defendant is charged with Mruder 2nd, Robbery

                                                                              that occurred in the
lst, Kidnapping, and Armed Crimjnal Action arising out of a separate incident

City of St. Louis.

 3.     ELEMEMS:

        As to Count 1, the defendant admits to knowingly violating Title 18, United States
                                                                                           Code,


 Seotion 2119, and admits there is a factual basis for the
                                                           plea and further     fully r:nderstands tlat the

 elemeuts of the crime are:

         (a) The defendant took a motor vehicle from the person or ptesence of another;

         (b) The defendant did so by means of force, violence, or intimidation;

         (c) The aforementioned vehicle had been tansported in interstate conutrerce;


                                                        2
  Case: 4:20-cr-00096-HEA Doc. #: 50 Filed: 05/19/21 Page: 3 of 12 PageID #: 78




       (d) At the time the defendant took the motor vehicle, he intended to cause death or serious

              bodily rniury; and

       (e) The death of a person resulted from taking the aforementioned vehiole.

       As to Count Z,the defendant admits to knowingly violating Title 18, United States Coile,

Sections n4.(c) and 0), and adrnits there is a factual basis for the plea and further   fully understands

that the elements of the crime are:

       (a) On or about January 5, 2019,       h   St, Louis County, within the Eastern Dishict of

          '   Missouri, the defendant pointed a fueann at Naomi Miller and subsequently stole her

              2014 Ford Escape, constituting the offense of arrred carjacking; and

       (b) The defendant discharged his firearm in firtherance of said carjacking; and

        (c) The discharge of the fuearm resrilted in the death ofNaomi Miller during the course of

              the armed carjacking.

4.      FACTS:

        The parties agree that the facts in this case are as follows and that the government would

prove these facts beyond a reasonable doubt if the case were to go to        trial.   These facts may be


considered as relevant conduct pursuant to Section 1B1'3:

        On or about January 5, 2019, in the evening hours, around 6:45pm, Naomi              Miller exited

her residence at25O7 Arden to get into her 2014 Ford Escape          (hereina$er'tistim vehicle") for

                                                                      healthcare nurse. \zls.
the purpose of going to her job, where she worked as an ovemight home

 Milier,s residence is located in the municipality of Pine Lawn, within the Eastern Distict of

 Misso*ri. At approximatety 6:46pm, defendant CLAYBURN approached Ms. Miller and shother,




                                                     J
      Case: 4:20-cr-00096-HEA Doc. #: 50 Filed: 05/19/21 Page: 4 of 12 PageID #: 79




then stole the victim vehicle from the driveway of her residenoe. By ftre time police were called

to the scene at approximately 7:50pm, Ms. Miller had died as a result of the gnnshot wound.

         The defendant spent the next sevoral hours driving around in the victim vehicle and picking

up friends of his for the purpose of going 'Joyriding." Approximately an hor:r and a half after the

homicide, the defendant pulled up to a Steak       N'   Shake   off of Jennings Station Road with       tlo
friends, and proceeded to have    a   burger and milkshake with them. The defendant was captured on

sun eillance video at the Steak   N' Shake then later at a Taco Bell location,    where he met with two


of his relatives to discuss disposing of the vehicle.

         The following day, the defendant met with a        $oup of his friends at a residence at 8803
                                                                                   stolen vohicle,
Aiva, in St Louis County, for the purpose of tading the victim vehicle for another

since the 2014 Ford Escape was assooiated with Ms.          Miller's homicide. The defendant and his

friends, who olaim to be part of a gang calling themselves "Murdaa
                                                                          G*g,"     took the license plate

                                                                               replacing it with the
off of the viotim vehicle and disposed of it in a neighboring back yard before

                                                             to the victim vehicle before             tading
license plate &om another stolen vehicle, which they affixed

it.

          On or about March 13,        z}lg, after being interviewed by federal agents relative to the

                         of Ms. Mller, the defendant placed       a recorded   jail call to his   cousin in an
 carjacking and murder

 attempt to enlist his cousin   in securing a false alibi for the defendant for the night of January        5,


                                                          told his cousin to "delete the call" in
 2019, The defendant used another inmate's PIN number and

 an effort to destroy evidence    ofthe conversation'

                                                                           or foreign corrmerce prior to
          The partias agree that the victim vehicle traveled in interstate

 January 5,2019'


                                                        4
      Case: 4:20-cr-00096-HEA Doc. #: 50 Filed: 05/19/21 Page: 5 of 12 PageID #: 80
,




    5.       STATUTORY PENALTIES:

             Count   1


             The defendant firlly understands that the maximum possibte penatty provided
                                                                                         by law for

    the crime to which the defendant is pleadine guilty is imprisonment
                                                                        of not more than life, a fine       of

    not more than $250,000.00, or both such irrprisonment and            fine. The Court shall also impose a

    period of supervised reiease of not more than three (3) years'

             Count 2
                                                                               provided by law for
             The defendant fully understands that the maximum possible penalty

                                                                        of not more than        life, a fine of
    the crime to which the defendant is pleading guilty is imprisonment

    not more than $250,000.00, or both such imprisonment and             fine. The Cor:rt shall also   impose a


    period   of   supervised release    of not more than three (3) yeats. The defendant also fully
                                                                                  a mandatory
    understands that ttre crime to which a guilty plea is being entered. requires
                                                                      be selTed consecutively
    minimum term of imprisonment of atleast ten (10) yearsowhich must

    to all other sentences.

    6.       U. S. SENTENCING GIJIDELINES:2018 MANUAL'

             The defendant understands thatthis ofbnse is afiiected by the U. S. Sentencing
                                                                                            Guidelines

                                                                     Offense Level and the Criminal
     and the actual sentencing range is determined by both the Total

                                                              impact of the plea agreemen! the parties
     History Category. To assist the Court in determining 1[g

     submit the following       u.s. sentencing Guidelines   analysis:


              a.         CIUrPter 2 Offense Couduct:

                         (1)   Base Offense   Level:   The parties agree that the base offense level is 43, as


     found in Section      z/llJ   (when appropriately cross-referencedby Section 283.1(c)(1)'


                                                             5
  Case: 4:20-cr-00096-HEA Doc. #: 50 Filed: 05/19/21 Page: 6 of 12 PageID #: 81




                (2)   Srecific   Off-e.nse   C.haracteristics: The parties agree that the following

Specifio Offense Chatacteristics apply:

         b.     Chapter 3 Adiustments:

                (l) Acceptance     of Responsibility: The parties recornmend that three (3) Ievels

should be deducted pursuant to Section 3E1,1(a) and G), because the defendant has clearly

demonshated acceptance of responsibility and has timely notified the government of his intent to

plead guilty.


                @     Other Adiustmentq: The parties agree that the following additional

adjusme,ntsapplY: None.

         c.     OtherAdiustment(sllDisputedAdiustments: None.

         d.     Estimated Total OffenseLevel: Theparties estimatethattheTotal OffenseLevel

is 40.

         e.      Cfiminal Historry: The deterrnination of the defendant's Criminal History

Category shatl tre |eft   to the CourL Either party may challenge, before and at sentencing, the

finding ofthe Presontence Report     as to the defendant's   criminal history and the applicable category,

The defendanfs criminal history is knoum to the defendant and is available in the        Pretial   Services


Report.

          f.     Effect of Pqrties'U.S. Sentenc.ins Guidelines Analvsis:

          The parties agree that the Court is not bound by the Guidelines analysis agreed to herein.

The parties may not have foreseen       all applicable Guidelines. The Court may, in its discretion,

 apply or not apply any Guideline despite the agreement herein and the parties shall not be permitted




                                                      6
 Case: 4:20-cr-00096-HEA Doc. #: 50 Filed: 05/19/21 Page: 7 of 12 PageID #: 82




to withdraw from the plea agreement. But,       if the Court   accepts the plea agreement in this case,    it

is bound by the sentencing agreement in paragraph 2 above.

7,       WAIYER O[ APPEAL,AND POST.CONYICTION RIGHTS:

         a.      Appeal: The      defendant has been ful1y apprised           by defense counsel of      the

defendant's rights concerning appeal and     fully understands the tight to appeai the sentence under

Title   18, United States Code, Section 3742.

                 (1)   Ngn-Sentencing Issues.: The parties waive al1 rights to appeal all non-

jurisdictional, non-sentencing issues, including, but not limited to, any issues relating to pretrial

motions, discovery a:rd the guilty ple4 the constitutionality of the stahrte(s) to which defendant is

pleading guilty and whether defendant's conduct falls within the scope of the statute(s).

                 (2)   S-entencins Issues: In the event the Court accepts the plea and, in sentencing

the defendant follows the senlencing agreement in paragraphZ,then, as part of this agreement, the

parties hereby waive all rights to appeal all sentencing issues.

         b.      Haheas Corpus; The defendant agrees to waive all rights to contest the conviction

or sentence in any post-conviction proceeding, including one pursuant to Title 28, United States

Code, Section 2255, except for claims of proseculorial misconduct or ineffective assistance of

counsel.

          c.     Riehlto Records: The defendant waives          a1l   rights, whether asserted directly or by

a representative, to request from any department or agency of the United States any records

pertaining to the investigation or prosecution ofthis case, including any records that may be sought

under the Freedom of Information Act, Title 5, United States Code, Section 522, or the Privacy

Act, Title 5, United States Code, Section 552(a).
  Case: 4:20-cr-00096-HEA Doc. #: 50 Filed: 05/19/21 Page: 8 of 12 PageID #: 83




8.     OTHER:

       a.          Disclosq[es Requi[ed by the united states Probation office:

       The defendant agrees to     tuthfully complete     and sign forms as required by the United States


hobation Of6ce prior to sentenoing and consents to the release of these forms and any supporting

                                                           government'
documentation by the United States Probation Office to the

       b.          Civil or Administrative Actions not Barred: Effect on Otbqr Govelgmetrtal
Agencies:

                   Nothing contained herein linits the rights and authority of the United States to take

any civil, 1sL immigration/deportation or administrative
                                                         action against the defendant.


       c.          Supervised Releasq: Pursuant to any supervised release terrn, the Court will

                                                       impose special conditions related to the
impose standard conditions upon the defendant and rray

crime defendant committed. These cond.itions         will   be restrictions on the defendant to which the


defendant   will   be reqgired to adhere. Violation of the conditions     of supervised release resulting

in revocation may require the defendant to serve      a   term sf imprisonment equal to the length of the

                                                                    in Tifle 18, United States Code,
term of zupervised reloase, but not greater than the term set forth

 Section 35g3(e)(3), without credit for the time served after
                                                              release. The defendant understands

that parole has beon abolished-

        d.          Iuandatorv Special Assessment: Purzuant to Title 18, United States               Code,


                                                                   assessment of $100 per count
 section 3013, the Court is required to impose a mandatory special
                                                                                           paid by
 for a total of $200, which ttre defendant agrees to pay at ttre time of sentencing. Money
                                                                                 used to pay any
 the defendant toward any restitution or fine imposed by the Corut shall be fust

 unpaid mandatory special assessment.




                                                        8
  Case: 4:20-cr-00096-HEA Doc. #: 50 Filed: 05/19/21 Page: 9 of 12 PageID #: 84




         e.     possibilitv of Detg.nfion: The defendant may be subject to immediate detention

pursuant to the provisions of   Tifle   18, United States Code, Section 3143.




impose   I fine, restitution (in addition   to any penalty authorized by law), costs of incarceration and

costs of supervision. The defendaot agrees that any fine or restitution
                                                                        imposed by the Court         will

be due and payable irnpediately. Pursnant to Tifle 18, United States Code, Seotion 36634, an

order ofrestitution is mandatory for atl crimes listed in Section 3663A(c). Regardless of the Count

of oonvictioq the amormt of mandatory restitution imposed shall include all amounts allowed by

Section 3663A0) and the arnount of loss agreed to by the parties, including all relevant conduct

loss. Jhe defendant agrees to provide fuIl restitution to all victims of all charges in the indictment.

                 g.      For{eiture: The defendant knowingly           and   voluntffily waives any dghq

title, and interest in atl items seized by law enforcement officials during the course of their

investigation, whether or not they are subject to forfeiture, and agrees not to contest
                                                                                        the vesting    of

title of such items in the United States. The defendant agrees that said items may be disposed of

by law enforcement offroials in any manner.

g.       lclcvgun nncw,xr               ruvo    warvnn      oJr   Im   Dp,nmlnxw's Blcurs;
         In pleading guilty, the defendant acknowledges, fully understands and hereby waives his

 rigbts, including but not limited to: the right to plead not guilty to the charges; the right to be hied

 by a jgry in a public and speedy trial; the right to frle pretial motions, inclutling motions to

 suppress evidence; the    right at such hial to a presumption of innsssllss' the right to require the

 government to prove the entire case against the defendant beyond a reasonable doubt; the right not

 to testiff; the right not to present any evidence; the right to be protected from compelled seif-


                                                        9
 Case: 4:20-cr-00096-HEA Doc. #: 50 Filed: 05/19/21 Page: 10 of 12 PageID #: 85




                                                                                    the rightto testi$
inorimi:ration; the right at trial to confront and cross-examine adverse witnessas;

and present evidence and the      right to oompel the attendance of witnesses. The defendant firther

understands that by this guilry plea, tlre defendant expressly waives all
                                                                          the rights set forth in this


pamgaph.

       The defendant fully rurderstards that the defendant has the right to be represented by

counsel, and   if   necessary, to have the Court appoint counsel at          tial aud at every other stage of the

proceeding. The defendant's counsel has explained these rights and the consequences ofthe waiver

ofthese dghts. The defendant        fully    understands   tha!   as a   result of the gullty plea, no   tial will, in

fact, occur and that the only action remaining to be taken in this case is the imposition of the

sentence.

        The defendant is     firlly satisfied with the representation received from defense counsel. The

defendant hss reviewed the govemment's evidence and discussed the governmenfs case and all

possible defenses and defense witnesses with defense counsel. Defense counsel has completely

and satisfactorily explored all areas which the defendant has requested relative to the government's


case and any defenses.


        The SdlU piea could impact defendanfs immigration status or rezult in deportation. In

particular,   if aoy crfuie to which defendant is pleading guilty is an "aggravated felony"                as defiaed


by Title 8, United States Code, Soction li01(a)(a3), removal or deportation is                              presurned


 mandatory. Defense counsel has advised the defendant of the possible immigration corsequences,

 including deportatiou, resulting from the plea.

 10.    vor,ItNrARY NATU              _tr&   OF   TIIE GUILTY PLEA AND PLEA AGREEMENT:




                                                           10
 Case: 4:20-cr-00096-HEA Doc. #: 50 Filed: 05/19/21 Page: 11 of 12 PageID #: 86




         This docgrrent coustitutes the entire agreement between the defendant and the govemment,

aud no other promises or inducements have been made,               directly or indireotly, by any agent of the

govern:nent, including any Deparhnent of Justice attorney, conceming any plea to be entered                 in

this case. In addition, the defendant states that no person has, directly or indirectly, threatened or

coerced the defendant to do or refrain from doing anything             in oonnection with any aspeot of this

case,   including entering a plea of gutlty.

          The defendant acknowledges that the defendant has voluntarily entered into both the plea

agreement and the guilty     plea. Tho defendant further acknowledges that this guilty plea is made

of the defendant's own free    will   and that the defendant is, in fact, guilty.


11.       CONSEQIIENCES OF POST:PLEA MISCQNDUCT:

          ffigr plgading gullty and before     sentencing,   if   defendant commits any crimes, violates any

conditions of release, violates any term          of this guilty-plea agreement intentionally provides

misleading, incomplete or     untuthful information to the U.S. Probation Office or fails to            appear


for sentencing, the United States wili be released from its obligations under this agreement. The

Government may also, in its disqetion, proceed with this agleement and may advocate for any

sentencing position supported by the facts, including but not limited to obstnrction            ofjustice and

denial of acceptance of responsibility.




                                                       11
    Case: 4:20-cr-00096-HEA Doc. #: 50 Filed: 05/19/21 Page: 12 of 12 PageID #: 87




12.      r.{o RrGHT T-O WTTEDRA\il GTIILTY PLEA:

         pursu'ant   to Rule 11(c) and (d), Federal Rules of Criminal Procedure, the defendant'

understands that there   will      be no right to withdraw the plea entered under this agreement, except

where the Coqrt rejects those portions           of the plea   agreement which aleal with oharges the

govecnment agrees to dismiss or not to bring or as set forth in Paragaph 2 above'




 7|             202
                                                                               #6480sMO
-        Date
                                                             Assistant      States Attomey




                                                             LASHAWN
                                                             Defendant



     5                                                        &T
                          ./'.i   ''                         ROBERT ADLER
                                                             Attomey for Defendant


                                            i
                                   :Ji.t
                                       it




                                                  ,




                                                        12
